Citation Nr: 1019819	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-10 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for sinus tachycardia.  

2.	Entitlement to increases in the ratings for migraine 
headaches, currently assigned ratings of 0 percent from 
February 28, 2006 to June 3, 2008; and 30 percent from June 
3, 2008.  

3.	Entitlement to a rating in excess of 10 percent for lumbar 
spine disability.

4.	Entitlement to a rating in excess of 10 percent for 
hypothyroidism, status post total thyroidectomy.

5.	Entitlement to a separate evaluation for carcinoma of the 
thyroid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 2001 to February 2006.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2006 rating decision of the Salt Lake City, Utah Department 
of Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, denied service connection for sinus 
tachycardia (claimed as a heart disability); granted service 
connection for hypothyroidism, status post thyroidectomy, a 
residual of papillary carcinoma, rated 10 percent; for a 
lumbar spine disability, rated 10 percent, and for migraine 
headaches, rated 0 percent, all ratings effective February 
28, 2006.  The case is now under the jurisdiction of the 
Manila, Republic of the Philippines RO.  A February 2009 
rating decision (by the Manila RO) increased the ratings for 
migraine headaches to 30 percent, effective June 3, 2008.  
The veteran has not expressed disagreement with the effective 
date.  As he continues to express dissatisfaction with the 30 
percent rating, and it is less than the maximum under the 
applicable criteria, the migraine headache claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU) has been raised by the record (the 
Veteran now meets the schedular criteria of consideration of 
TDIU and is unemployed), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction in the matter, and it is 
referred to the AOJ for appropriate action.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).




FINDINGS OF FACT

1.	The Veteran had a single episode of tachycardia during 
service, but a chronic disability was not demonstrated during 
service, and has not been shown postservice.  

2.	At no time during the appeal period prior to June 3, 2008, 
were the Veteran's migraine headaches shown to be manifested 
by characteristic prostrating attacks averaging one in two 
months over a period of several months.

3.	As of June 3, 2008, the Veteran's migraine headaches are 
shown to be manifested by characteristic prostrating attacks 
occurring more than an average of once a month over the last 
several months, and which are productive of severe economic 
inadaptability.  

4.	Throughout the appeal period, impairment due to the 
Veteran's lumbar spine disability has not exceeded slight 
limitation of motion with complaints of pain; limitation of 
thoracolumbar flexion to 60 degrees or less, limitation of 
combined ranges of motion to 120 degrees or less, or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spine contour were not shown; separately ratable 
neurological symptoms were not shown; incapacitating episodes 
were not shown.  

5.	Throughout the appeal period, the Veteran's hypothyroidism 
has been manifested by the need for continuous medication and 
fatigability; without symptoms of constipation or mental 
sluggishness.  

6.	Surgical removal of the thyroid was performed while the 
Veteran was on active duty; there is no demonstration of 
additional surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedure for treatment of thyroid cancer 
since discharge from service.  




CONCLUSIONS OF LAW

1.  Service connection for tachycardia is not warranted.  
38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  The criteria for a compensable rating for migraine 
headaches prior to June 3, 2008 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.21, 4.124a, Diagnostic Code 8100 (2009).  
 
3.  The criteria for a 50 percent rating for migraine 
headaches for the period since June 3, 2008 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.21, 4.124a, Diagnostic Code 8100 (2009).  

4.  A rating in excess of 10 percent is not warranted for the 
Veteran's service-connected lumbar spine disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5235-5243 (2009).  

5.  A rating in excess of 10 percent is not warranted for the 
Veteran's service-connected hypothyroidism.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, 
Code 7903 (2009).

6.  A separate compensable rating for residuals of carcinoma 
of the thyroid is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.14, 4.119, Code 7914 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Notice was provided prior to 
December 2005, prior to his release from active duty, that 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  A May 2006 letter 
informed the appellant of disability rating and effective 
date criteria.  The February 2009 supplemental statement of 
the case (SSOC) readjudicated the matters after the appellant 
and his representative were given an opportunity to respond.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a 
VCAA timing defect is cured by the issuance of fully 
compliant notification followed by readjudication of the 
claim).  

Regarding the claims for increased ratings appeal, as the 
rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2007 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating; 
while a March 2009 SSOC readjudicated the matter after the 
appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in January 2006 and December 
2008.  These examinations are found to be adequate for rating 
purposes as the examiners reviewed the Veteran's medical 
history and performed extensive medical examinations.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA 
must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.  

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought, specifically sinus tachycardia.  In the absence of 
proof of a present disability, there is no valid claim of 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Veteran was specifically advised that 
to establish service connection for a claimed disability, as 
a threshold requirement, he must show he actually has the 
disability.  

The Veteran's STRs show that in July 2005 he was noted to 
have tachycardia for which he underwent a period of 
hospitalization for observation.  Subsequent EKG studies 
showed normal sinus rhythm and on examination for separation 
from service, his cardiovascular system was normal.  On 
January 2006 VA examination, there were no heaves or thrills.  
S1 and S2 were normal.  There were no murmurs or gallops and 
examination of the heart did not reveal any evidence of 
congestive heart failure, cardiomegaly or cor pulmonale.  The 
diagnosis was that there was no diagnosis of any heart 
condition, as there was no pathology to render a diagnosis.  
The Board notes that although a Veteran in some circumstances 
is competent to offer a diagnosis, see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the determination of the 
presence of a non-observable cardiac condition such as 
tachycardia is a matter not amenable to lay diagnosis, 
particularly given that diagnostic studies are used in the 
process of identifying the disorder.

VA outpatient treatment records through February 2008 show no 
complaint or manifestation of tachycardia and the Veteran has 
not submitted, or identified for VA to secure, any competent 
(medical) evidence that he currently manifests tachycardia or 
a disability manifested by tachycardia during the pendency of 
his claim/appeal.  Consequently, the threshold requirement 
for substantiating a service connection claim as to this 
disability is not met.  There is no valid claim of service 
connection for tachycardia.  Accordingly, the claim must be 
denied.  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  

Migraine Headaches

The Veteran's migraine-type headaches were initially assigned 
a 0 percent rating under Code 8100, which provides that 
migraine headaches, with very frequent, completely 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability will be rated 50 percent.  
Migraine headaches, with characteristic prostrating attacks 
occurring on an average of once a month of the last several 
months are rated 30 percent.  With characteristic prostrating 
attacks averaging one in two months, over the last several 
months, a 10 percent rating is warranted.  With less frequent 
attacks, a 0 percent rating is warranted. 38 C.F.R. § 4.124a.  
On June 3, 2008, the rating was increased to 30 percent.  

On January 2006 VA examination, it was noted that the Veteran 
had a history of headaches since 2004.  He reported having a 
history of recurring headaches that were not migraines, but 
"a pressure on the top of my head."  He stated that it was 
difficult to function during an attack and that they forced 
him to stay in bed.  The attacks averaged once every three 
months and lasted for one day.  He currently used Motrin for 
treatment.  He reported having lost four days of work over 
the past year due to migraines.  The diagnosis was migraine 
headaches every three months, subjectively, with no objective 
factors.  

VA outpatient treatment records dated from May 2006 to 
February 2008, do not show complaints of, or treatment for, 
migraine headaches.  

In a statement dated on June 3, 2008, the Veteran's private 
physician indicated that he was treating the Veteran for 
recurring, throbbing headaches that were probably migraine.  
The attacks had recently become more frequent, even without a 
triggering event.  A December 2008 cranial CT scan was 
normal.  

On December 2008 VA examination, the claims folder was 
reviewed for a history of migraine headaches.  These were 
described as headaches that occurred 2 to 3 times per week, 
starting at the left temporal area and progressing in a 
tempro-parieto-cephalad fashion to persistence in a global 
manner.  These had been easily relieved by analgesic 
medication; however, more recently his headaches had become 
persistent and, despite the intake of analgesics, would 
persist to about 24 to 36 hours prior to abatement.  The 
Veteran stated that he had "sparkling lights" as a pre-
migraine aura that was accompanied by light perception 
disturbances.  He claimed to be sensitive to light and had 
other predisposing factors like heat exposure, pungent smells 
and loud sounds.  He denied loss of consciousness, but had a 
frequent history of vomiting.  He related that the was not 
able to work due to his headache disorder, so he just would 
lie down and try to "sleep it off" without much success.  
He reported weekly frequency of migraine headaches that were 
treated with continuous medication.  He stated that less than 
half of these attacks were prostrating with a duration of 1 
to 2 days.  Neurologic examination was normal.  The diagnosis 
was migraine.  It was noted that the Veteran was not 
currently employed.  

Prior to June 3, 2008, the Veteran stated that the most 
severe of his headaches, those that lasted for a day or more, 
only occurred once every three months and that he had lost 
only 4 days of work.  Notably, there were no complaints of 
headaches in his VA treatment records.  Thus characteristic 
prostrating attacks averaging one in two months over the past 
several months were not demonstrated.  Consequently, a 
schedular compensable rating was not warranted prior to June 
3, 2008.  

On June 3, 2008, the Veteran's private physician reported 
that the frequency of his migraine headaches had increased.  
The Veteran reported having headaches on a weekly basis, 2 to 
3 time per week, but not all of these were described as 
prostrating attacks such that they interfered in any way with 
his ability to maintain employment.  However, even if less 
than half of these attacks are characteristic prostrating 
migraine attacks, the overall average of attacks is in excess 
of once per month over the past several months.  Thus, the 
disability picture more nearly approximates the criteria 
required for the next higher rating, 50 percent.  
38 C.F.R. § 4.7.  Accordingly, a rating of 50 percent for 
migraine headaches is warranted.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the symptoms of the headaches shown with the 
schedular criteria (discussed above), the Board finds that 
the manifestations of the Veteran's headaches are entirely 
encompassed by the schedular criteria for a 0 percent rating 
prior to June 3, 2008; and by schedular criteria for the 50 
percent rating thereafter.  Therefore, the criteria are not 
inadequate. Id.  Consequently, referral for extraschedular 
consideration is not indicated.

Finally, as the Veteran is not shown to be employed, has 
stated for the record that his migraine headaches interfere 
with his ability to work, and now meets the schedular 
criteria for consideration of TDIU, this matter is raised by 
the record and has been referred to the RO for initial 
consideration.

Lumbar Spine Disability

Service connection for the Veteran's lumbar spine disability 
was granted by rating decision in April 2006 and has been 
rated 10 percent disabling under the criteria for arthritis 
of the spine.  Lumbosacral strain and degenerative arthritis 
of the spine are rated under the General Rating Formula for 
Rating Diseases and Injuries of the Spine (General Rating 
Formula, outlined below), and intervertebral disc syndrome of 
the spine is rated under the General Rating Formula or based 
on incapacitating episodes, whichever is more favorable to 
the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243.  
For purposes of evaluations under Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71, Code 5243, Note 1.  

Under the General Rating Formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply: A 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion for the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  38 C.F.R. § 4.71a.  

On January 2006 VA examination, the Veteran complained of 
localized pain in the back area that was constant.  He 
described the pain as "squeezing" and "aching" in nature.  
The pain level was a 6 on a scale from 1 to 10 and was 
elicited by physical activity.  It was relieved by the 
medications Motrin and Flexeril.  He stated that the 
condition did not cause incapacitation, but that he could not 
lift heavy objects and it did not result in any time missed 
from work.  On examination, posture and gait were within 
normal limits.  There was no generalized muscle weakness or 
wasting noted.  Range of motion of the thoracolumbar spine 
was forward flexion to 90 degrees; backward extension to 20 
degrees; lateral flexion to 15 degrees, bilaterally; and 
rotation to 20 degrees, bilaterally.  Joint function was 
additionally limited by pain after repetitive use, but the 
examiner could not estimate to what degrees there was 
additional limitation.  Repetitive use did not cause fatigue, 
weakness or incoordination.  There were not signs of 
intervertebral disc syndrome.  Gross examination for the 
joints and muscles was within normal limits.  X-rays showed 
degenerative arthritis and joint narrowing.  The diagnosis 
was degenerative disc disease at L4-S1.  

VA outpatient treatment records show that the Veteran 
continues to have complaints of low back pain that were 
described as stable with medication.  

The record does not show that the Veteran warrants a rating 
in excess of 10 percent based on incapacitating episodes, as 
the evidence of record does not show that he has ever been 
prescribed bed rest by a physician.  38 C.F.R. § 4.71a, Code 
5243.  Significantly, the VA examiner specifically noted that 
the Veteran does not have intervertebral disc disease.  

Under the General Rating Formula, it is not shown that at any 
point during the appeal period the Veteran's lumbosacral 
spine disability has been manifested by limitation of flexion 
to 60 degrees or less, limitation of combined thoracolumbar 
ranges of motion to 120 degrees or less, or muscle guarding 
severe enough to result in abnormal gait or spinal contour.  
Consequently, the next higher (20 percent) rating under the 
general rating formula criteria is not warranted.  38 C.F.R. 
§ 4.71a, Code 5242.  Additional factors that could provide a 
basis for an increase have been considered.  However, it is 
not shown that the Veteran has any functional loss beyond 
that being compensated.  The VA outpatient treatment records 
show that the Veteran's back disability is stable with use of 
medication.  Neurological symptoms warranting a separate 
compensable rating are not shown.  On close review of the 
entire record, the Board found no other potentially 
applicable diagnostic code that would provide for a higher 
(in excess of 10 percent) schedular rating for the Veteran's 
service-connected lumbar spine disability at any point during 
the appeal period.  See Fenderson, 12 Vet. App. at 126. 

The Board has also considered whether referral for 
extraschedular consideration is indicated. There is no 
objective evidence, or allegation, that schedular criteria 
are inadequate.  The symptoms and associated restrictions of 
function shown are fully encompassed by the schedular 
criteria.  The Veteran denied any interference with work due 
to the low back disability when last examined by VA and no 
interference with work due to the lumbar spine disability has 
been shown thereafter.  Consequently, referral for 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b); Thun, 22 Vet. App. at 116.  

Hypothyroidism and Carcinoma of the Thyroid

While on active duty in 2001, the Veteran underwent a 
complete thyroidectomy for carcinoma of the thyroid.  There 
is no evidence that he needed additional therapeutic 
procedures following the surgery, but was placed on 
maintenance medication.  On January 2006 VA examination, it 
was noted that he was currently taking Synthroid for hormone 
replacement, but no other medication.  At that time, he 
complained that he got tired a lot, was often sleepy, had 
difficulty thinking and swallowing.  Examination showed a 
well-healed scar, with no abnormalities.  No new neoplasms 
were identified.  

VA outpatient treatment records, dated from May 2007 to 
February 2008, do not show that the Veteran has had any 
complaints of fatigue, constipation or mental sluggishness.  

Malignant neoplasms of any specified part of the endocrine 
system are rated under 38 C.F.R. § 4.119, Diagnostic Code 
7914.  Pursuant to these provisions, a 100 percent evaluation 
is warranted when the evidence indicates malignant neoplasms 
of any specified part of the endocrine system.  38 C.F.R. § 
4.119. A "Note" to this code section states that following 
the cessation of surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure, the rating of 100 percent 
shall continue with a mandatory VA examination at the 
expiration of six months.  If there has been no local 
reoccurrence or metastasis following the cessation of the 
therapy, then the disability is to be rated on residuals.  
Id.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Here the Veteran has been service connected for the residuals 
of the total thyroidectomy that he underwent in 2001, five 
years prior to his release from active duty.  There is no 
evidence of a recurrence of the cancer and no evidence of 
metastasis.  He has been rated on hypothyroidism, the only 
residual disability from the surgical removal of the thyroid.  
In short, no symptomatology has been identified that does not 
overlap the evaluation of the hypothyroidism so that a 
separate disability rating is not warranted.  Id.

The Veteran is in receipt of a 10 percent disability rating 
under 38 C.F.R. § 4.119, Code 7903 for his hypothyroidism.  A 
10 percent rating is assigned when hypothyroidism is 
manifested by fatigability, or continuous medication is 
required for control.  A 30 percent rating requires 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating requires muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating requires 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  38 C.F.R. § 4.119, Code 7903.

Here, the Board is cognizant of, and has carefully 
considered, the Veteran's subjective complaints of fatigue 
and mental sluggishness.  However, VA examination found no 
objective evidence of fatigue, mental sluggishness or 
constipation and no complaints of these symptoms are 
documented within the outpatient treatment records that have 
been obtained.  The January 2006 examiner, while noting the 
Veteran's subjective complaints of fatigue, made no objective 
findings on physical examination of fatigability or mental 
sluggishness as due to hypothyroidism.  There were no signs 
of slow speech, apathy, psychosis, or dementia and no 
complaints of gastrointestinal abnormalities due to 
hypothyroidism.  The Veteran is shown to be on continuous 
medications, synthroid, but none of the criteria required for 
a 30 percent rating were diagnosed or objectively noted.  

Under these circumstances, the overall evidence does not meet 
or approximate the criteria for a disability rating in excess 
of 10 percent for hypothyroidism under 38 C.F.R. § 7903.  The 
Board has considered the Veteran's subjective contentions and 
the pieces of positive evidence, but finds these are 
outweighed by the remainder of the objective medical record.  
Throughout the appeal period, the Veteran's level of 
disability has most nearly approximated that contemplated by 
a 10 percent evaluation.  For all of these reasons, the 
Veteran's claim must be denied.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, that schedular criteria 
are inadequate.  The symptoms and associated restrictions of 
function shown are fully encompassed by the schedular 
criteria.  The Veteran did not complain of any interference 
with work due to the hypothyroidism when last examined by VA 
and no interference with work has been demonstrated.  
Consequently, referral for extraschedular consideration is 
not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 
at 116.  


ORDER

Service connection for sinus tachycardia is denied.  

An increase in the rating for migraine headaches, of 0 
percent from February 28, 2006 to June 3, 2008 is denied.

A 50 percent rating for migraine headaches for the period 
beginning June 3, 2008, is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

A rating in excess of 10 percent for lumbar spine disability 
is denied.

A rating in excess of 10 percent for hypothyroidism, status 
post total thyroidectomy is denied.

A separate evaluation for carcinoma of the thyroid is denied.  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


